MEMORANDUM **
Maroun Zeidan, a native and citizen of Lebanon, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion, see Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), and we deny the petition for review.
Zeidan has waived any challenge to the BIA’s order denying his motion to reopen by failing to raise any contentions related to the BIA’s dispositive determination that the motion to reopen was filed untimely. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
We lack jurisdiction to review Zeidan’s contentions regarding the BIA’s underlying merits determination, which was already affirmed by this court. See Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir.2005) (en banc) (holding that court of appeals lacks jurisdiction to review challenge to the underlying BIA decision where petitioner seeks review of denial of a motion to reopen).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.